Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.  Claims 1-16 are pending in this application, with claims 1-11 withdrawn from consideration as directed to a non-elected invention.  Thus claims 12-16 are examined herein.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Patent 5,245,738).
With reference to Fig. 2 and its description in columns 8-9 of Johnson, the prior art discloses a device that includes a retaining element 45 having a shank 46 (equivalent to the claimed “support element”) with a distal end 58 of the shank having a helical coil 61 of phase change material wound around it (i.e. “at least one spring portion…wound around the support 43, 44 of buoyant oceanographic equipment, i.e. can be characterized as a “gripper” as presently claimed.  The entire device can be characterized as a “rack”, given the broadest reasonable interpretation of that term.
The prior art does not discuss treatment of timepiece components as recited in the present claim, and does not disclose a “plurality” of such grippers made of the same shape memory alloy.  However,
a) The present claim is directed to a device “for the treatment of timepiece components”, i.e. such treatment is merely an intended use of the device.  "[A]pparatus claims cover what a device is, not what a device does"; see MPEP 2114(II) and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) [emphasis in original].  Further, it is submitted that oceanographic equipment as discussed in the prior art may include a timekeeping component, e.g. for the purpose of memorializing the time at which an event took place in the ocean.
b) With regard to a plurality of grippers, the examiner submits that one of ordinary skill in the art would employ a sufficient number of grippers to properly hold and contain whatever components are being treated using the rack.  Further, the simplest arrangement of materials to be used in such a device would involve the use of the same phase change material (i.e. same shape memory alloy) in each gripper.
Thus, a device as presently claimed would have been considered at best an obvious variant of the devices disclosed by Johnson.

Claims 12-14 and 16 are allowable over the prior art of record.  These claims were previously indicated as allowable; see item no. 6 of the Office Action of September 21, 2020.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        January 27, 2021